Citation Nr: 0900344	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-00 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD), claimed as due to in-service personal 
assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to April 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In her December 2005VA Form 9, the veteran requested a 
hearing at a local VA office before a member of the Board.  A 
hearing was scheduled for August 2008.  However, the veteran 
failed to appear for the hearing.  As the claims file 
contains no request for postponement prior to the date of the 
hearing nor has the veteran attempted to show good cause for 
her failure to appear, the Board will consider the veteran's 
request for a hearing as withdrawn.  38 C.F.R. § 20.704(d) 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).

The veteran's claim of service connection for PTSD is based 
her allegations of sexual assault in service.  During her 
active service, she contends that she was raped in spring 
1978 by a Sergeant, in a dark tent in the field while 
stationed in Germany.  She further contends that she did not 
report this incident due to fear.  Indeed, there is no clear 
indication in the veteran's service treatment records or 
personnel records that such a personal assault occurred.

However, in such instances, the Board notes that VA 
regulations provide that alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2008); see also VA Adjudication Procedure Manual M21-1MR 
(M21-1MR), Part IV, regarding personal assault.  VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  Further, the M21-1MR identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.

In this case, the Board finds that an attachment to the 
veteran's January 2004 notice letter satisfied the above 
provisions.  In this regard, the veteran submitted numerous 
statements discussing the incident, including journal 
entries.  However, the Board notes that the journal entries 
submitted were not contemporaneous with the veteran's 
service, but rather her reflections on the alleged sexual 
assault many years later.  The veteran also submitted 
numerous lay statements, as well as information from her 
service personnel records showing that she was transferred 
shortly after the claimed incident, in May 1978.

Importantly, the veteran underwent a psychological evaluation 
for her claim for Social Security Administration (SSA) 
benefits in December 2002.  That examination diagnosed the 
veteran with bipolar schizo-affective disorder with major 
depression, auditory hallucinations and some PTSD from 
childhood abuse, accidental death of her two daughters, and a 
rape at age 18 while in the military. 

In addition, an August 2006 letter from a private 
psychologist, who reviewed the veteran's claims file and 
conducted a clinical interview, states that the veteran's 
mental health problems started after the rape during service 
in 1978, but the seeds were planted prior to that time due to 
her family of origin dysfunction.  The private psychologist 
continued that the rape seemed to serve as an activating 
event which gave the veteran significant trust issues with 
authority, as well as intimacy problems with males.  He 
diagnosed the veteran with PTSD, chronic, delayed onset; 
generalized anxiety disorder and dysthymia, late onset.  The 
private psychologist concluded that the rape which occurred 
during her military service not only set in motion many of 
her longstanding problems but also contributed to poor and 
inappropriate responses to the later traumas which occurred 
in her life.

Further, and notwithstanding the foregoing, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis" with regard to personal assault cases.  Patton v. 
West, 12 Vet. App. 272 (1999).  The Court in Patton stated 
that behavior changes (of the type now contemplated by 38 
C.F.R. § 3.304(f)(3)) should be examined and clinically 
interpreted to determine whether they constitute evidence of, 
for example, "[v]isits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific 
ailment."  Since history has shown that it is not unusual 
for there to be an absence of military records documenting 
the events of which the veteran complains, evidence from 
sources other than the service records may corroborate an 
account of a stressor incident.

Here, although the December 2002 SSA psychological evaluation 
and the August 2006 private psychologist's opinions include a 
diagnosis of PTSD as a result of, or exacerbated by, in- 
service sexual trauma, it is unclear whether these 
psychologists made any attempt to verify whether the 
veteran's claimed in-service assault occurred.  Therefore, 
the veteran should be scheduled for a VA psychiatric 
examination by a medical professional with appropriate 
expertise to determine the likelihood that the alleged sexual 
assault during service occurred, and if so, whether any 
current PTSD is related to a personal assault incurred in 
service. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination for the purpose of 
determining the nature, extent, and 
etiology of any psychiatric disorder, 
including PTSD, that may be present.  The 
claims folder, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and a report of the examination 
should include discussion of the veteran's 
medical history and assertions.  All 
necessary tests and studies, to include 
psychological testing should be 
accomplished, and all clinical findings 
should be reported in detail.

In reviewing the veteran's claims file, 
the examiner should identify and examine 
all records indicating any 
signs/indicators or change of behavior or 
performance subsequent to the claimed 
assault or assaults alleged by the veteran 
to have occurred during active service, 
and offer an opinion as to the clinical 
significance, if any, of such evidence to 
changes.  The examiner should then express 
an opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that any in-service stressful 
experience or experiences described by the 
veteran occurred.  If the examiner 
determines that any claimed in-service 
stressful event occurred, he or she should 
make a determination as to whether the 
veteran has PTSD as a result of the 
stressful event.  The examiner is 
instructed that only the specifically 
corroborated in-service stressful event 
may be considered for the purpose of 
determining whether exposure to such an 
event has resulted in PTSD.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  Thereafter, the veteran's claim of 
service connection for PTSD should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, she should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  She should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




